SULLIVAN, Judge,
concurring in result.
While I fully concur with the majority as to Part Two, I write separately in order to address concerns with respect to the majority’s holding under Part One. In my view, the intoxication instruction is clearly erroneous but not fundamentally so. For this reason, I do not conclude that it is necessary to reverse and remand for a new trial.
The majority relies heavily upon Legue v. State (1997) Ind., 688 N.E.2d 408; Miller v. State (1989) Ind., 541 N.E.2d 260 and Terry v. State (1984) Ind., 465 N.E.2d 1085 stating that “[o]ur supreme court has repeatedly used the exact language Cheshier challenges.” Op. at 1228. In doing so, the majority misapplies those cases.
In Legue, the principle was enunciated in partial justification for failure to give any intoxication instruction at all. In Miller, the court made the statement, but solely in the context of the sufficiency of the evidence as to mens rea. Once again, in Terry, although the court had failed to give an intoxication instruction, the court’s statement was made in the context of the evidence which might suffice for demonstrating the lack of mental capacity. In none of the cases does the court involve the inclusion of the language in question in an instruction.
Furthermore, our courts have repeatedly held that the mere fact that certain language or pronouncements of legal propositions are used in opinions of the Supreme Court or the *1230Court of Appeals, “does not make it proper language for instructions to a jury”. Spence v. State (1981) Ind., 429 N.E.2d 214, 216; Meek v. State (1994) Ind.App., 629 N.E.2d 932.
Certainly, the challenged language in the final sentence of the instruction here was inappropriate. It carries with it the unmistakable implication that unless the defendant establishes his inability to physically and intellectually function, he should be convicted. In Moore v. State (1996) Ind.App., 673 N.E.2d 776, 780, trans. denied, the court held that instructing the jury that “[t]he [defendant must show that he was incapable of performing acts which require a significant degree of physical or intellectual skills” was fundamental error. Although the language in the instruction before us is not quite so unequivocal and unconditional as in Moore, it nevertheless is subject to the erroneous inference that the State has been relieved of its burden to prove every essential element of the crime and that the burden is upon the defendant to disprove the requisite intent.
The latter conclusion does not, however, compel me to vote for reversal. Here, as in Curran v. State (1996) Ind.App., 675 N.E.2d 341, the evidence is such as to persuade me that the error was harmless. For this reason I concur in the affirmance of the conviction for aggravated battery.